United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2890
                                   ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Victor Jiminez-Villanueva, also known *
as Jose Luis Rodriguez-Velasquez,      *     [UNPUBLISHED]
                                       *
             Appellant.                *
                                  ___________

                             Submitted: December 5, 2007
                                Filed: December 26, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Victor Jiminez-Villanueva guilty of conspiring to distribute 500
grams or more of methamphetamine mixture, in violation of 21 U.S.C. § 846, and the
district court1 sentenced him within the advisory Guidelines range to 360 months in
prison and 10 years of supervised release. On appeal, his counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967). For the reasons discussed below,
we affirm.


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Counsel first argues that, in classifying Jiminez-Villanueva as a career offender,
the district court erred in determining that he was the person who had committed two
prior felony drug offenses in California. We find no clear error. See United States v.
Sanchez-Garcia, 461 F.3d 939, 947 (8th Cir. 2006) (standard of review). The
probation officer who prepared the presentence report supplied the court with
photographs of the individual who was convicted of the prior felonies, which she
obtained from the relevant court staff and sheriff’s department personnel in California.
The court then compared Jiminez-Villanueva’s appearance in person to the
photographs and found that they matched. We have previously held that this is a
“sufficiently reliable method for resolving the factual dispute.” See id. at 948.

      In light of this conclusion, we need not reach counsel’s second argument
regarding the district court’s drug-quantity finding because, as a career offender,
Jiminez-Villanueva’s offense level would be the same regardless of drug quantity.

      Having found no nonfrivolous issues after reviewing the record independently
under Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the district court
and grant counsel’s request to withdraw.
                       ______________________________




                                          -2-